Case: 20-20657      Document: 00516543900         Page: 1     Date Filed: 11/14/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 14, 2022
                                   No. 20-20657                          Lyle W. Cayce
                                                                              Clerk

   Jane Roe,

                                                             Plaintiff—Appellant,

                                       versus

   Cypress-Fairbanks Independent School District,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CV-2850


   Before Dennis, Elrod, and Duncan, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          Jane Roe alleges that when she was fourteen years old, she was brutally
   sexually assaulted by another student in a stairwell at Cypress Creek High
   School, following an abusive relationship with the same student. After
   suffering severe injuries and weathering subsequent harassment, Roe says
   that instead of investigating her assault and providing her with academic or
   other appropriate support, Cypress Creek recommended that she drop out of
   school. After doing so—and never returning to any high school—Roe sued
   the school district under Title IX, arguing that it was deliberately indifferent
   both to the risk of her sexual assault and in response to her abusive
Case: 20-20657      Document: 00516543900           Page: 2    Date Filed: 11/14/2022




                                     No. 20-20657


   relationship, sexual assault, and subsequent related harassment and bullying
   on school property. The district court granted Cypress Creek’s motion for
   summary judgment, and Roe now appeals from that decision. We affirm in
   part and reverse in part. Because the district court correctly concluded that
   the District was not deliberately indifferent to Roe’s risk of sexual assault, we
   AFFIRM that portion of the judgment. However, because a reasonable jury
   could find that the District was deliberately indifferent to the totality of the
   harassment at issue here, we REVERSE that portion of the judgment.
                                          I.
          Jane Roe and John Doe began dating in middle school.               Their
   relationship continued into high school at Cypress Creek, where it grew
   increasingly dysfunctional over the course of their freshman year. Among
   other things, Roe and Doe began engaging in sexual activity in school
   stairwells. They argued frequently and publicly. If Roe looked at anyone else,
   Doe would grab her arm. And if he thought her clothes were too revealing,
   he would make her wear his jacket. Doe would make her hug or kiss him
   before leaving his side, and he “mark[ed] his territory” by leaving large
   hickies on her neck. According to Roe’s mother, Doe isolated Roe from her
   friends and family, in part by keeping tabs on her location and discouraging
   her from participating in sports and other extra-curricular activities. Roe’s
   grades steadily declined during this time.
          Roe’s mother did not like Doe and his control over her daughter. But
   when she forbade Roe from seeing him, Roe retaliated by cutting herself. In
   December of her freshman year, Roe was diagnosed with bipolar disorder and
   treated at a hospital for two weeks. Roe’s mother spoke to Cypress Creek
   assistant principal Carol Gibson and other district administrators several
   times that year to express her concern regarding the relationship between
   Roe and Doe, and his controlling behavior. According to Roe’s mother, she




                                          2
Case: 20-20657       Document: 00516543900           Page: 3      Date Filed: 11/14/2022




                                      No. 20-20657


   told Gibson that Doe was “controlling, emotionally abusive[,] and possibly
   physically abusive.” The school refused to help. Her prior efforts unavailing,
   Roe’s mother arranged a meeting for herself, Roe, Gibson, and other district
   administrators in March of 2014. At the meeting, she pleaded with the school
   to change Roe’s schedule to keep her away from Doe. When they refused,
   Roe’s mother recalls telling the administrators that “[Doe is] going to end up
   hurting [Roe].” Just six days later, on March 10, Roe and Doe met in the
   hallway after school dismissed. Doe walked Roe to an after-school math
   tutorial, but Roe left after 15 minutes to rejoin Doe. They then walked into a
   stairwell where they frequently engaged in sexual activity. 1 Doe began
   touching Roe and—at some point—shoved his fist into her vagina, lifting her
   off the ground. Roe began to bleed profusely. She walked out of the stairwell
   with Doe, threw away her blood-soaked spandex in the bathroom, and called
   her grandfather to pick her up. When Roe’s grandfather arrived to take her
   home, Roe—explaining that she was having “female issues”—sat on a
   binder to keep blood from ruining the seat in his car. When the pain did not
   abate several hours later, her mother called their pediatrician for advice. Roe
   finally told her mother what had happened, and they went to the emergency
   room. Roe, who we reiterate was only fourteen at the time, underwent two
   surgeries over the next few days as a result of the violent encounter.
          Roe checked in to the hospital at around 10:00 p.m. The hospital
   called campus police, and two officers arrived a short time later. The hospital
   also conducted a “Sexual Assault Nurse Examiner” (SANE) exam, which,
   due to the extent of Roe’s injuries, was postponed until she went into surgery
   shortly thereafter. Campus police returned to the hospital at around 3:30


          1
              Roe has presented evidence that it was well-known to both Cypress Creek
   students and employees that students would regularly engage in sexual activity in the
   stairwells, which were not monitored by cameras or school employees.




                                            3
Case: 20-20657        Document: 00516543900              Page: 4       Date Filed: 11/14/2022




                                         No. 20-20657


   a.m. to follow up and collect the SANE forensic documents (but not the
   photographs of Roe’s injuries). Campus police spoke to Roe about what
   happened immediately after she came out of surgery at 3:30 am, while she
   was still under the effects of anesthesia. Roe says that she does not remember
   what she told the hospital or the police.
           According to the post-surgery police report, Roe told police that she
   and Doe were “fooling around” when Doe shoved his “entire hand” into her
   vagina.     And medical records relate that “events were reported to be
   consensual,” Roe “allowed [Doe] to put his entire hand into her vagina,”
   and Roe “state[d] she was not assaulted but agreed to the act.” However,
   these post-surgery statements conflict with Roe’s later denials, including her
   statement given to a Sheriff’s deputy about a month later that when “I tried
   to go [back] to tutoring[,] he pulled me back and he just shoved his whole fist
   up me . . . from the back” and that “I didn’t want him to do it.” 2 Left
   unreported was that Roe was pregnant at the time of the assault. Roe’s
   mother believed that Doe intentionally injured Roe in order to cause her to
   miscarry.



           2
             Even assuming that Roe—merely hours from assault and minutes from surgery—
   did report initially that the encounter was consensual, there are numerous reasons why she
   might have inaccurately said so, including shock, fatigue, shame, the desire to protect Doe,
   or some combination of the above. See “Fast Facts: Preventing Sexual Violence,” CTRS.
   FOR DISEASE CONTROL AND PREVENTION (last updated June 22, 2022),
   https://www.cdc.gov/violenceprevention/sexualviolence/fastfact.html; “Why Don’t
   They Tell? Teens and Sexual Assault Disclosure,” Nat’l Child Traumatic Stress Network
   (last visited Oct. 27, 2022), extension://oemmndcbldboiebfnladdacbdfmadadm/https:
   //www.nctsn.org/sites/default/files/resources/fact-sheet/why_dont_they_tell_teens_
   and_sexual_assault_disclosure.pdf.
            In any event, there are fact issues about whether anyone with the District ever
   received any report from either the campus police or the Sheriff, including the dueling
   statements in the respective reports about whether the encounter was consensual. Infra
   Part III.B.




                                                4
Case: 20-20657        Document: 00516543900              Page: 5       Date Filed: 11/14/2022




                                         No. 20-20657


           The next day, a campus officer arrived at the school and watched the
   available video footage, which only showed Roe and Doe walking in the
   hallway after school had dismissed and before Roe attended her tutorial. A
   few days later, on March 21, campus police turned its documents and the
   video footage over to the Harris County Sheriff’s Office. After obtaining this
   evidence, the Sheriff’s Office interviewed Roe and her mother. Despite
   Roe’s vigorous denial, the District Attorney would later determine that the
   encounter was consensual and not to charge Doe. 3
           Roe’s mother called Gibson the day after the incident and told her that
   Roe was sexually assaulted and that she intended to press charges. According
   to Roe’s mother, Gibson did not ask any questions, did not indicate that she
   would investigate, and never provided a written report of any findings.
           Gibson did not interview Roe, and the parties dispute whether Gibson
   took Roe’s written statement. The District also says that Gibson and
   assistant principal Rashad Godbolt interviewed Doe and took his written
   statement, but the District has not produced any documentation of any
   interview or statement. After viewing the footage and taking statements,
   Gibson says that she decided, “probably pretty early on,” that it was a
   consensual sexual encounter that went “too far.” Based on this and her
   professed belief that if she punished Doe she would have to punish Roe as
   well, Gibson decided not to discipline Doe. Even so, Gibson says that she




           3
              An entry in a Sheriff’s Office “case supplemental report” describes the District
   Attorney’s decision not to charge Doe. According to Sergeant Ruth J. Weast, the District
   Attorney decided not to charge Doe “[b]ecause the act was consensual between the
   complainant and suspect, and the fact that the affirmative defense to prosecution applies in
   this case, criminal charges were not accepted. The suspect did not use duress[,] coercion[,]
   or threats. The suspect is not a registered sex offender and the sexual acts were consensual
   and the age difference is not more than 3 years.”




                                                5
Case: 20-20657       Document: 00516543900            Page: 6      Date Filed: 11/14/2022




                                       No. 20-20657


   met with Doe and his mother, though possibly at different times, and
   instructed him to stay away from Roe.
          Gibson admits that her communication with campus police and other
   law enforcement was sparse. Despite not recalling the exact timeline, she
   concedes that she did not speak to campus police until a few weeks after the
   incident, at which point they told her that the Sheriff’s Office was
   investigating. Gibson never obtained a police report from campus police.
   And while she claims that Roe’s mother gave her a copy of the Sheriff’s
   report, Roe disputes that the District ever obtained any records from the
   Sheriff’s Office—according to her, it was she who subpoenaed and produced
   the records during discovery. Although Gibson testified that she was open
   to changing her mind based on the outcome of the Sheriff’s investigation, she
   did not follow up with the Sheriff and admits that she made her decision
   without significant input from law enforcement.
          Roe did not return to school for the rest of the 2013–2014 school year.
   Instead, she began taking homebound classes. District employees delivered
   coursework to her home but did not give her any instruction. Roe’s mother
   asked one of the Cypress Creek counselors about counseling and the
   counselor responded that the school “does not do that.” 4 Roe failed multiple
   classes that semester.
          Roe returned to Cypress Creek for the 2014–2015 school year. She
   saw Doe frequently at school and spoke to him once. After Doe exchanged
   choice words with Roe’s mother and her mother’s boyfriend at the grocery
   store, Roe called Doe a “b****” at school, to which—according to Roe—



          4
             Roe’s counselor remembers having a conversation with Roe about her academic
   performance prior to taking “homebound” status, but does not recall any allegation of
   sexual assault, any conversation with Roe’s mother, or even that Roe was dating anyone.




                                             6
Case: 20-20657      Document: 00516543900          Page: 7   Date Filed: 11/14/2022




                                    No. 20-20657


   Doe responded, “I’ve got a something coming for y’all, a tool,” referencing
   a gun. Roe reported the threat to assistant principal Godbolt, who told her to
   “leave [Doe] alone and not talk to him.” Godbolt also called Doe into the
   office to speak with him.
           Other classmates harassed Roe as well. Doe’s friends bullied her in
   person and on social media. In person, a group of girls confronted Roe in a
   school bathroom and accused her of trying to get Doe arrested by falsely
   accusing him of rape. And on social media, classmates called her a “baby
   killer,” “scum,” “a horrible human being,” tagged her in a picture of a dead
   fetus, and told her to kill herself. The harassment had a large impact on Roe,
   and she attempted suicide by intentionally overdosing on Benadryl in June of
   2015.
           Roe survived the overdose and decided to transfer to a school near her
   father’s house in Indiana. But in March of 2016, she—missing the rest of her
   family—decided to move back and re-enroll for the remainder of the 2015–
   2016 school year. Roe’s mother repeatedly discussed her re-enrollment with
   a Cypress Creek counselor. She again asked the school to reschedule Roe’s
   classes to avoid contact with Doe. The counselor responded that she would
   do what she could but that nothing could be done about the past. School
   personnel refused to provide any reassurances or resources to help Roe as she
   confronted returning to the school where she had been abused, controlled,
   and assaulted by Doe, and bullied and attacked by other students on account
   of the assault and her pregnancy. Nothing was done, and Roe soon became
   overwhelmed. Eventually, someone in the registrar’s office encouraged
   Roe’s mother to withdraw Roe and homeschool her to avoid truancy charges.
   Roe did withdraw from Cypress Creek and never returned—to it or any other
   school.




                                          7
Case: 20-20657      Document: 00516543900           Page: 8     Date Filed: 11/14/2022




                                     No. 20-20657


          Roe sued the District, bringing claims under Title IX among other
   things. The district court granted the District’s motion to dismiss the § 1983
   claim. Roe alleged that the District: (1) had Title IX policies and practices
   that created a “heightened risk” that she would be assaulted; (2) was
   deliberately indifferent to the warning signs of her assault; and (3) was
   deliberately indifferent in response to her abusive relationship, sexual assault,
   and subsequent related harassment. The district court granted the District’s
   motion for summary judgment on the Title IX claim.
          Roe appeals that order.       She argues here that the District was
   deliberately indifferent both to (i) her risk of sexual assault and (ii) in
   response to her abusive relationship, sexual assault, and subsequent related
   harassment.
                                          II.
          We review a district court’s grant of summary judgment de novo.
   Green v. Life Ins. Co. of North Am., 754 F.3d 324, 329 (5th Cir. 2014).
   Summary judgment is appropriate only when there is no genuine dispute of
   any material fact and the movant is entitled to judgment as a matter of law.
   Fed. R. Civ. P. 56(a). “The sole question is whether a ‘reasonable jury
   drawing all inferences in favor of the nonmoving party could arrive at a
   verdict in that party’s favor.’” Guzman v. Allstate Assurance Co., 18 F.4th
   157, 160 (5th Cir. 2021) (quoting Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d
   1257, 1263 (5th Cir. 1991)).
                                          III.
          “Congress enacted Title IX in 1972 with two principal objectives in
   mind: ‘[T]o avoid the use of federal resources to support discriminatory
   practices’ and ‘to provide individual citizens effective protection against
   those practices.’” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286




                                           8
Case: 20-20657      Document: 00516543900          Page: 9    Date Filed: 11/14/2022




                                    No. 20-20657


   (1998) (alteration in original) (quoting Cannon v. Univ. of Chicago, 441 U.S.
   677, 704 (1979)). In line with those objectives, Title IX states:
          No person in the United States shall, on the basis of sex, be
          excluded from participation in, be denied the benefits of, or be
          subjected to discrimination under any education program or
          activity receiving Federal financial assistance.
   20 U.S.C. § 1681(a).
          Title IX includes a private right of action. Id., see e.g., Cannon, 441
   U.S. at 694–98. Through it, school districts may be liable for, among other
   things, student-on-student sexual harassment if: (1) the District had actual
   knowledge of the harassment; (2) the harasser was under the District’s
   control; (3) the harassment was based on the victim’s sex; (4) the harassment
   was “so severe, pervasive, and objectively offensive that it effectively
   bar[red] the victim’s access to an educational opportunity or benefit”; and
   (5) the District was deliberately indifferent to the harassment. Sanches v.
   Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 165 (5th Cir. 2011)
   (alteration in original) (quoting Davis ex rel. Lashonda D. v. Monroe Cnty. Bd.
   of Educ., 526 U.S. 629, 650 (1999)).
          Two elements are at issue here: the first and the fifth. The first
   element, actual knowledge, means that the school must have actual, not
   constructive, knowledge of sexual harassment. Davis, 526 U.S. at 650; K.S.
   v. Nw. Indep. Sch. Dist., 689 F. App’x 780, 784 (5th Cir. 2017). Specifically,
   the school must have actual knowledge that harassment has occurred, is
   occurring, or that there is a “substantial risk that sexual abuse would occur.”
   M.E. v. Alvin Indep. Sch. Dist., 840 F. App’x 773, 775 (5th Cir. 2020) (quoting
   Rosa H. v. San Elizario Indep. Sch. Dist., 106 F.3d 648, 652–53 (5th Cir.
   1997)). Accordingly, liability requires that “the official must both be aware
   of facts from which the inference could be drawn that a substantial risk of




                                          9
Case: 20-20657     Document: 00516543900           Page: 10    Date Filed: 11/14/2022




                                    No. 20-20657


   serious harm exists, and he must also draw the inference.” Rosa H., 106 F.3d
   at 659 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
          The fifth element, deliberate indifference, is also a high bar.
   Deliberate indifference requires the District’s response to be “clearly
   unreasonable in light of the known circumstances.” Sanches, 647 F.3d at 167
   (quoting Davis, 526 U.S. at 648). This is more than negligence. Courts
   afford broad deference to school officials and should not “second-guess[] the
   disciplinary decisions made by school administrators.” Davis, 526 U.S. at
   648. Schools need not “accede to a parent’s remedial demands” or actually
   succeed in remedying the harassment.            Sanches, 647 F.3d at 167–68.
   However, when there is “an official decision by the [school district] not to
   remedy the violation” such that its deliberate indifference “caus[es] the
   discrimination,” a school commits a Title IX violation. Gebser, 524 U.S. at
   290–91; Davis, 526 U.S. at 642–43.
                                         A.
          First, we consider whether the district court properly concluded that
   the District was not deliberately indifferent to Roe’s risk of sexual assault.
   Roe offers two arguments for the District’s deliberate indifference to the risk
   of her sexual assault. While genuinely disturbing, neither shows actual
   knowledge of Roe’s risk of sexual assault.
          Roe first argues that the district’s Title IX policies and practices were
   so deficient that the District was deliberately indifferent to the risk of her
   sexual assault. She contends that the District failed to adequately train its
   employees about Title IX and its own sexual harassment and dating policies.
   She further claims that the District engaged in “disciplinary and record-
   keeping and reporting practices” designed to conceal incidents of sexual
   assault and harassment.




                                         10
Case: 20-20657     Document: 00516543900            Page: 11    Date Filed: 11/14/2022




                                     No. 20-20657


          Relatedly, Roe also argues that the District was deliberately
   indifferent to the known risk of dating violence and sexual assault at Cypress
   Creek. She provides evidence that Cypress Creek had a history of student
   sexual conduct in stairwells. She also compiles employees’ recollections of
   dating violence and other sexual misconduct on campus. Roe contends that
   the District was deliberately indifferent to these past incidents of sexual
   misconduct, which form the background for her sexual assault.
          However, these theories do not suffice under our circuit’s binding
   case law. Even if Roe is correct that the District failed to appropriately
   implement its Title IX obligations, she does not connect this failure to the
   District’s knowledge about her in particular. See, e.g., Sanches, 647 F.3d at
   169. Furthermore, the District’s response to other incidents of sexual
   harassment do not show the District’s knowledge of a substantial risk of Roe’s
   sexual assault. We have not defined precisely whether and to what extent the
   harassment of persons “other than the plaintiff” may constitute actual
   knowledge of the plaintiff’s specific risk of Title IX harm. Doe v. Edgewood
   Indep. Sch. Dist., 964 F.3d 351, 363 (5th Cir. 2020). Nonetheless, assorted
   incidents of sexual misconduct involving neither the Title IX victim nor the
   aggressor are generally insufficient to give a school district actual knowledge
   of the plaintiff’s assault. At most, these arguments show only “constructive
   notice by another name.” Id. at 364.
          For these reasons, Roe is unable to create a genuine issue of material
   fact about whether the District is liable for pre-assault deliberate indifference.
                                          B.
          We next consider if the district court erred in finding that the District
   was not deliberately indifferent in response to Roe’s abusive relationship,
   sexual assault, and subsequent related harassment. The totality of the
   circumstances, including the District’s lack of investigation, awareness of the




                                           11
Case: 20-20657      Document: 00516543900           Page: 12   Date Filed: 11/14/2022




                                     No. 20-20657


   pre-assault abusive relationship, failure to prevent in-person and cyber-
   attacks from Doe and other students post-assault, and failure to provide any
   academic or other appropriate support to Roe, culminated in exactly what
   Title IX is designed to prevent—the tragedy of Roe dropping out of school.
   A reasonable jury could find that the District violated Title IX based on these
   facts.
                                          i.
            To be actionable under Title IX, harassment must be “so severe,
   pervasive, and objectively offensive that it effectively bars the victim’s access
   to an educational opportunity or benefit.” Sanches, 647 F.3d at 165 (5th Cir.
   2011) (alteration in original) (quoting Davis, 526 U.S. at 650). There is a
   circuit split regarding whether a “single instance of sufficiently severe one-
   on-one peer harassment” could ever rise to the level of “pervasive”
   harassment. Davis, at 652–53. Three circuits have held that “pervasive”
   student-on-student harassment for Title IX purposes “means multiple
   incidents of harassment; one incident of harassment is not enough.”
   Kollaritsch v. Mich. State Univ. Bd. of Trustees, 944 F.3d 613, 620 (6th Cir.
   2019), see K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1058 (8th Cir. 2017);
   Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000). On
   the other side of the split, four circuits have held that students must
   demonstrate only that a school's deliberate indifference made harassment
   more likely, not that it actually led to any additional post-notice incidences of
   harassment. Doe v. Fairfax Cnty. Sch. Bd., 1 F.4th 257, 274 (4th Cir. 2021);
   Farmer v. Kansas State Univ., 918 F.3d 1094, 1108 (10th Cir. 2019); Fitzgerald
   v. Barnstable Sch. Comm., 504 F.3d 165, 172 (1st Cir. 2007), reversed and
   remanded on other grounds, 555 U.S. 246 (2009); Williams v. Bd. of Regents of
   Univ. Sys. of Ga., 477 F.3d 1282, 1295–97 (11th Cir. 2007)).




                                          12
Case: 20-20657      Document: 00516543900              Page: 13   Date Filed: 11/14/2022




                                        No. 20-20657


          Our Circuit has not yet opined on what constitutes “pervasive”
   harassment, and the District did not raise this issue in its brief nor did the
   district court consider it. Even though no party contests this point, we hold
   that, based on these unique circumstances, a reasonable jury could conclude
   that the harassment Roe experienced was pervasive was no matter on which
   side of the circuit split we fall.
          Roe suffered a years-long abusive relationship that culminated in a
   brutal sexual assault. Her sexual assault lead directly to further harassment
   and bullying by her peers. This is far more than a “single instance of . . .
   harassment.” Davis, at 652–53. Although Roe’s abusive relationship on its
   own was not sufficient to show the District’s deliberate indifference towards
   her risk of sexual assault, when combined with the sexual assault and
   subsequent harassment, the totality of the circumstances shows “severe,
   pervasive, and objectively offensive” harassment that resulted in Roe
   dropping out of school—a clear bar to an “educational opportunity or
   benefit.” Sanches, 647 F.3d at 165 (5th Cir. 2011) (alteration in original)
   (quoting Davis, 526 U.S. at 650).
          There is no need for Roe to show that her post-assault harassment and
   bullying was on its own “severe, pervasive, and objectively offensive,”
   although a reasonable jury could find that it met that standard. Roe was
   accosted and accused of trying to get Doe arrested by falsely accusing him of
   rape, called “scum,” “a horrible human being,” and a “baby killer;” tagged
   in pictures of dead fetuses, told her to kill herself, and threatened by Doe with
   his “tool” comment. She was harassed to the point of attempted suicide.
   This harassment was not the mere “insults, banter, teasing, shoving,
   pushing, and gender-specific conduct” that the Supreme Court has held to




                                             13
Case: 20-20657        Document: 00516543900               Page: 14        Date Filed: 11/14/2022




                                           No. 20-20657


   fall short of Title IX standards, Sanches, 647 F.3d at 167 (quotation omitted),
   especially in the wake of a violent sexual assault and abusive relationship. 5
                                                 ii.
           We next consider if the district court erred in finding that the District
   was not deliberately indifferent in response to Roe’s abusive relationship,
   sexual assault, and subsequent related harassment.
           Roe alleges numerous factual and procedural errors in the District’s
   response to her years-long abusive relationship, sexual assault, and
   subsequent related harassment and bullying. According to her, Gibson—the
   assistant principal tasked, along with assistant principal Godbolt, with
   investigating Roe’s assault 6—did not interview her or even take her written
   statement. Gibson never saw the campus police’s initial report and never
   saw Roe’s hospital records. The District did not investigate at all after
   turning its records over to the Sheriff’s Office. Gibson spoke to campus
   police for the first—and only—time “a few weeks” after the incident
   occurred, never spoke to the Sheriff’s Office, and never received a report on
   its investigation. No effort was made at any point to ensure that Doe and Roe


           5
             The District also mentions in passing that it lacked control over at least some of
   Roe’s post-deliberate-indifference harassment and that her post-deliberate-indifference
   harassment was not based on sex. The District forfeits these arguments by failing to
   adequately brief them both in district court and on appeal. United States v. Scroggins, 599
   F.3d 433, 449 (5th Cir. 2010); (mentioning control twice only in passing, and not
   mentioning whether the post-deliberate-indifference harassment was harassment based on
   sex); (not mentioning control or harassment based on sex); (mentioning control twice only
   in passing, and mentioning harassment based on sex once). Similarly, the District forfeits
   any argument that Roe must show that it had control over her post-deliberate-indifference
   harassment. In any event, Roe has presented competent summary judgment evidence that
   her post-deliberate-indifference harassment occurred at least in part during the school year.
           6
             Gibson testified in her deposition that she was the District’s designee in this case.
   The District does not dispute that Gibson was its representative in its purported
   investigation.




                                                 14
Case: 20-20657       Document: 00516543900              Page: 15       Date Filed: 11/14/2022




                                         No. 20-20657


   did not share classes or lunch or to protect Roe from the bullying and attacks
   from other students. Furthermore, the District did not provide her with any
   instruction while she took homebound courses and gave her neither academic
   nor other appropriate support in the wake of her sexual assault, abusive
   relationship, and resulting harassment and bullying. Instead, Roe says that
   someone in the registrar’s office encouraged her to drop out of school to
   avoid truancy charges, which she ultimately did.                        These unique
   circumstances are sufficient to raise a fact issue as to deliberate indifference
           The District sees things differently. According to it, Gibson and
   Godbolt promptly viewed the available video footage from the school
   hallway, which showed only Roe and Doe walking in the hallway after school
   had dismissed and before Roe attended her tutorial. Gibson initially claimed
   to have viewed video footage from the hallway before and after the assault as
   well, but the District now admits that no such video footage exists. 7 Gibson
   took written statements from both Roe and Doe. 8 Gibson and Godbolt
   interviewed Doe, notified his parents, and instructed Doe to have no further
   contact with Roe. Based on this information, Gibson determined that Roe
   had been injured during a consensual sexual encounter that went “too far.”
   After “multiple conversations” with other administrators, she then declined
   to punish Doe, believing that if she punished Doe for consensual sexual
   activity, she would have to punish Roe as well. Gibson admits that she first
   spoke to campus police “a few weeks” after the incident, at which point she


           7
            This also conflicts with Godbolt’s testimony that the only video they were able to
   locate was when the bell rang at dismissal.
           8
             In the District’s objections and answers to Roe’s interrogatories, it says that
   Gibson also interviewed Roe when “Roe and her mother came up to the school to talk with
   her.” But Gibson did not recall meeting with Roe. And while Gibson testified in her
   deposition that Roe wrote a statement, she did not believe that Roe either wrote the
   statement in her presence or returned the statement personally to her.




                                               15
Case: 20-20657     Document: 00516543900            Page: 16   Date Filed: 11/14/2022




                                     No. 20-20657


   learned that the Sheriff’s Office was investigating, but she says she was open
   to changing her mind based on the results of its investigation. When she
   received the result of the Sheriff’s investigation from Roe’s mother, its
   consensual-conduct conclusion confirmed her own.
          Gibson also claims to have thoroughly documented the investigation
   in accordance with district policy, but the District admits that it cannot
   produce any of the documentation due to its document retention schedule.
   This is a generous recounting of the District’s account. It is unclear whether
   the District even claims to have—through Gibson or any other district
   employee—received any documents about the Sheriff’s investigation or
   conclusion, any update from the Sheriff’s Office about the result of its
   investigation, or any word from the Harris County District Attorney’s Office
   about its decision not to charge Doe. While Gibson testified in her deposition
   that she received the Sheriff’s police report from Roe’s mother, it is unclear
   whether she was referring to the Sheriff’s final report or some other
   document. For its part, the District appears to state only that “Gibson
   testified that she asked Roe’s mother for information regarding the
   incident.”
          We conclude that a reasonable jury could conclude that the District
   was deliberately indifferent. Viewing the facts in the light most favorable to
   Roe, a reasonable jury could conclude—at least—that Gibson never
   interviewed Roe or took her written statement; never interviewed Doe or
   took his written statement; spoke to campus police only once weeks after the
   assault, when campus police notified her that the Sheriff’s Office was taking
   over; never saw a copy of the campus police report; never saw a copy of the
   Sheriff’s police report or spoke to the Sheriff’s Office about the status or
   findings of its investigation; and did not conduct any further investigation of
   the incident after learning that the matter was referred to the Sheriff’s Office.




                                          16
Case: 20-20657      Document: 00516543900          Page: 17   Date Filed: 11/14/2022




                                    No. 20-20657


   These particular circumstances are sufficient to support indifference at this
   stage.
            Furthermore, and even more fundamentally, the District has been
   able to produce virtually no documentation of its alleged investigation.
   Though perhaps understandable, this failure turns much of this case into a
   she-said, she-said dispute. She-said, she-said disputes are quintessentially
   questions for juries, well within not only the jury’s bailiwick but also its
   exclusive jurisdiction. Here, a reasonable jury could simply disbelieve the
   District’s side of the story. For instance, Gibson and Godbolt claim that they
   interviewed Doe and took his written statement in the wake of Roe’s assault.
   Putting aside the fact that the District’s interrogatory answers, Gibson’s
   deposition, and Godbolt’s deposition all vary significantly—both in amount
   of recall and in substance—the District has not produced any documentation
   of Doe’s interview or written statement.
            As a result, a jury may simply not believe that the District ever
   interviewed Doe or took his written statement. On summary judgment, we
   may not presume that the jury will find Gibson or Godbolt credible. The
   District fails to carry its summary judgment burden where a reasonable jury
   may just as easily disbelieve its account. Deville v. Marcantel, 567 F.3d 156,
   165 (5th Cir. 2009) (“Summary judgment is not appropriate when ‘questions
   about the credibility of key witnesses loom . . . large’ and the evidence could
   permit the trier-of-fact to treat their testimony with ‘skeptical scrutiny.’”
   (quoting Thomas v. Great Atl. & Pac. Tea Co., 233 F.3d 326, 331 (5th Cir.
   2000))). And if Roe’s account is true—as a jury is entitled to believe—the
   District’s response to a years-long abusive relationship, sexual assault on
   school property that resulted in the victim’s hospitalization and two




                                         17
Case: 20-20657      Document: 00516543900             Page: 18      Date Filed: 11/14/2022




                                       No. 20-20657


   surgeries, and subsequent related harassment and bullying was insufficient
   enough to show deliberate indifference. 9
          Our precedents bolster this conclusion. On the undisputed facts
   alone, the District’s response pales in comparison to the prior investigations
   that we have held to be sufficient under Title IX. In Sanches, the school
   district responded promptly to each report of verbal harassment; interviewed
   many of the parties involved, including the accuser, accused, other students,
   and teachers; and compiled a formal report detailing the District’s
   “investigations of and responses to” five allegations of verbal harassment.
   647 F.3d at 160–63.
          In I.F. v. Lewisville Independent School District, the District responded
   to a report of rape and subsequent harassment by interviewing fourteen
   students, taking the accuser’s written statement, “work[ing] together with
   I.F.’s teachers to get her the work she was missing during her absence[,]
   request[ing] the teachers be flexible with I.F.’s workload, provid[ing] her
   with information regarding educational opportunities outside of [the school
   district], and assist[ing] I.F. in enrolling in the Homebound program.” 915
   F.3d 360, 377 (5th Cir. 2019).
          And in K.S., the school district reprimanded some of the students
   involved (in some cases with suspension), had staff monitor and escort the
   victim at school, and required the victim to sit behind the bus driver to avoid




          9
             A jury might also consider the fact that neither of Roe’s two high-school
   counselors recall being told about her assault. Similarly, it might consider that Roe’s
   teacher accused her of, in Roe’s words, failing English because she “dropped out of
   school.”




                                             18
Case: 20-20657        Document: 00516543900               Page: 19        Date Filed: 11/14/2022




                                           No. 20-20657


   altercations. 689 F. App’x at 784–85. The list goes on. 10 This case bears no
   resemblance to these.
           The District looks for support in I.L. v. Houston Independent School
   District, but that case does not contradict our holding here. There, we stated
   that “in ‘a situation where there is some indication that the incident may
   have been consensual, and where there is the potential for criminal charges if
   it was an assault, it is not “clearly unreasonable” to rely on the investigative
   expertise of a law enforcement agency.’” 776 F. App’x 839, 843–44 (5th Cir.
   2019) (quoting the district court’s order). In Sanches, the administrator also
   “relied on law enforcement’s investigations [and periodic reports] of the
   incident.” 647 F.3d 156, 170 (5th Cir. 2011). But while a school district may
   rely on a law-enforcement investigation in some circumstances, it may not rely
   merely on a prosecutor’s decision not to accept charges. 11 See Stinson ex rel.


           10
             Estate of Lance v. Lewisville Indep. Sch. Dist., 743 F.3d 982, 997–99 (5th Cir. 2014)
   (responding to a pattern of harassment by repeatedly interviewing students and contacting
   their parents, working to repair students’ relationships, monitoring harassment and
   following up with students, and enforcing separation); Ruvalcaba, No. 20-40491, 2022 WL
   340592, at *5 (responding to a single incident of sexual assault by immediately taking the
   victim’s written statement; escorting the victim to the campus police’s office; contacting
   the mother; directing the alleged aggressor not to come to school; sending the principal and
   a campus police officer to speak with the victim at the police station; interviewing the
   victim, alleged aggressor, and others who interacted with them throughout the day;
   involving the district’s Title IX coordinator; and conducting a lie-detector test and a
   “several-months-long investigation”).
           11
             The investigation in I.L. was also much more comprehensive than that which a
   jury could find here. The school responded to the victim’s sexual assault by immediately
   taking the victim’s written statement, calling both students’ parents, and questioning the
   accused student until campus police took over the interview. I.L., 776 F. App’x at 840.
   After reviewing text messages and security video, the school then entered a strict,
   supervised no-contact order between the victim and her aggressor pending the conclusion
   of the campus police’s investigation. Id. at 840–41. The student suffered no further sexual
   harassment and “[t]he school otherwise tried to support [the victim] in several ways.” Id.
   at 840. An assistant principal made herself available to I.L. to talk at any time and “worked




                                                 19
Case: 20-20657        Document: 00516543900                Page: 20        Date Filed: 11/14/2022




                                           No. 20-20657


   K.R. v. Maye, 824 F. App’x 849, 858–59 (11th Cir. 2020) (rejecting purported
   reliance on a law enforcement investigation where (on appeal of the
   complaint’s dismissal), the complaint (1) “allege[d] that [the official] only
   made a phone call to police that allegedly led to their conclusion that
   something happened to K.R. that should be deemed ‘consensual sex,’” and
   (2) alleged that the official “made no investigation himself and apparently . . .
   did not inquire as to what investigation was done by the police”); Rost ex rel.
   K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1121 (10th Cir. 2008)
   (“The district’s response was not clearly unreasonable as school officials
   immediately contacted law enforcement officials, cooperated fully in the
   investigation, and kept informed of the investigation.” (emphasis added)). And
   here, there is a fact issue regarding whether Gibson ever even looked at the
   investigation. It is impossible to rely on an investigation of which one is not
   aware. Different legal standards apply to criminal prosecutions and
   educational discipline, and Title IX requires more than parroting a
   prosecutorial decision. Because there are genuine issues of material fact
   about whether Gibson (or any other district administrator) saw any police
   report or had any substantive communications with law enforcement, a
   reasonable jury may conclude that the district relied merely on a
   prosecutorial decision not to press charges, not on investigative expertise.
   Title IX requires more. 12



   with [the victim’s] parents to address her academic and attendance problems.” Id. Under
   these circumstances, it was not clearly unreasonable to defer final disciplinary action
   pending further findings from a law enforcement investigation.
           12
               Several of our Sister Circuits have reached similar conclusions. See also Stinson
   ex rel. K.R. v. Maye, 824 F. App’x 849, 858–59 (11th Cir. 2020) (rejecting purported
   reliance on a law enforcement investigation where (on appeal of the complaint’s dismissal),
   the complaint (1) “allege[d] that [the official] only made a phone call to police that allegedly
   led to their conclusion that something happened to K.R. that should be deemed ‘consensual




                                                 20
Case: 20-20657        Document: 00516543900               Page: 21      Date Filed: 11/14/2022




                                           No. 20-20657


           Turning to precedent from other Circuits is also instructive. In Doe v.
   East Haven Board of Education, 200 F. App’x 46, 49 (2d Cir. 2006), the
   Second Circuit upheld a jury verdict for the plaintiff, finding that a
   “reasonable fact-finder could conclude that school authorities were
   deliberately indifferent to the harassment [following a student’s rape] [even
   when the plaintiff] was allowed to miss class and work in the guidance office,
   was offered a private room in the guidance office when she felt uncomfortable
   with other students there, was offered full home-bound instruction or a
   security guard to accompany her whenever she was in school, and was offered
   free psychological counseling and evaluation. Furthermore, approximately
   five weeks after [plaintiff] reported the rape, whenever [plaintiff] made a
   specific claim of name-calling, school authorities would call in the accused
   students and their parents for meetings, at which [school] police officers were
   sometimes present to emphasize that such behavior had to stop . . . [W]here
   the alleged victim of a rape complained of verbal harassment based on her sex
   and related to the rape for five weeks before authorities took concrete action
   to get the perpetrators of the harassment to stop.” Doe v. E. Haven Bd. of
   Educ., 200 F. App’x 46, 49 (2d Cir. 2006). The District here did much less
   than this in response to Roe’s abusive relationship, sexual assault, and
   subsequent related harassment and bullying.
                                       *        *         *
           Roe says that her school did not investigate her sexual assault and gave
   her neither academic nor other appropriate support in the wake of her sexual


   sex,’” and (2) alleged that the official “made no investigation himself and apparently . . .
   did not inquire as to what investigation was done by the police”); Rost ex rel. K.C. v.
   Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1121 (10th Cir. 2008) (“The district’s
   response was not clearly unreasonable as school officials immediately contacted law
   enforcement officials, cooperated fully in the investigation, and kept informed of the
   investigation.” (emphasis added)).




                                                21
Case: 20-20657     Document: 00516543900            Page: 22   Date Filed: 11/14/2022




                                     No. 20-20657


   assault, abusive relationship, and resulting harassment and bullying. Her
   school district says it did all that Title IX requires. Either way, a jury should
   decide based on the unique record before us. Because the jury may believe
   Roe and find in her favor, the district court’s grant of summary judgment is
   REVERSED as to whether the District was deliberately indifferent in
   response to the totality of the harassment at issue here. The district court’s
   decision is AFFIRMED as to whether the District was deliberately
   indifferent to the risk of her sexual assault. AFFIRMED IN PART,
   REVERSED IN PART.




                                          22